Appeals by plaintiff from (1) a purported order of the Supreme Court, Dutchess County (Gagliardi, J.), dated July 20, 1983, directing that future papers in the action be filed with the County Clerk of Dutchess County and providing that the matter be determined by a Justice of the Supreme Court sitting in Dutchess County and not by the Administrative Judge of the Ninth Judicial District and *839(2) an order of the same court (Dickinson, J.), dated August 10, 1983, which granted that branch of defendant’s motion which was to dismiss the complaint for failure to state a cause of action. H Appeal from the purported order dated July 20, 1983 dismissed, without costs or disbursements. The paper appealed from is nothing more than a letter from Justice Gagliardi’s law secretary suggesting that plaintiff file all papers in this action in the office of the County Clerk of Dutchess County, and informing him that the matter would be decided by a Justice of the Supreme Court in Dutchess County, where the action was pending. U Order dated August 10,1983, affirmed, without costs or disbursements. No opinion. Mangano, J. P., Gibbons, Weinstein and Niehoff, JJ., concur.